Citation Nr: 0803953	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  96-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel





REMAND

The appellant enlisted with the New York Army National Guard 
and served on an initial period of active duty training from 
January 11, 1982, to March 17, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Previously, a claim of service 
connection for a back disability was denied by the RO in 
April 1986, and the claimant did not appeal.  The appellant 
sought to reopen his claim, which the RO denied in an April 
1992 decision on a finding that no new and material evidence 
had been received to warrant reopening of the previously 
denied claim.  The claim was ultimately reopened in October 
1998 when the Board determined that new and material evidence 
had been submitted.  In that action, the Board also remanded 
the underlying claim of entitlement to service connection for 
a back disability to the RO for further development.  The 
Board remanded again in August 2003 in order that the 
appellant be apprised of VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), and to afford the 
appellant with another VA medical examination.  

The Board denied the claim in a decision dated in May 2005.  
The appellant thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in March 2006, the Court granted a joint 
motion by the appellant and VA General Counsel, which was 
incorporated by reference, to vacate the denial and remand 
the case for readjudication in accordance with the joint 
motion.  In the joint motion, the parties agreed that the 
Board erred in its May 2005 decision when it failed to ensure 
the RO's compliance with the Board's August 2003 remand 
decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Specifically, the Board's August 2003 remand had instructed 
the RO to provide the appellant with an orthopedic 
examination of his back.  On examination, the examiner was to 
reconcile his/her opinion with other opinions of record.  The 
Board's August 2003 order specified, inter alia:

. . .All opinions provided must be reconciled 
with all other opinions of record.  In this 
regard, the examiner should comment on the 
findings made in the service medical records, 
the December 1998 statement from Dr. Pertroski, 
the August 2000 MedWorks of Saratoga radiology 
report, and the February 1999 and April 2003 VA 
examination reports.  The rationale for all 
opinions should be explained in detail.  

As a consequence, following the Court's remand, the Board, in 
a May 2006 action, remanded in compliance with Stegall, 
supra, in order to afford the appellant with another VA 
examination that complied with the foregoing remand order.  

On remand, the appellant was examined again, and the examiner 
provided a comprehensive examination report that commented on 
the findings made in the service medical records, the 
December 1998 statement from Dr. Pertroski, and the February 
1999 and April 2003 VA examination reports.  The examiner did 
not, however, mention the August 2000 MedWorks of Saratoga 
radiology report at all, and did not specifically reconcile 
his opinion with the opinions expressed by those noted above, 
which were in many regards significantly different from his 
own.  Because the RO did not ensure compliance with Court's 
and the Board's remand orders, this case must be remanded yet 
again for compliance with those orders in accordance with 
Stegall, supra.  

Because the appellant has submitted an additional opinion by 
a private medical care provider in support of his contention 
that he has a current spine disability that is related to 
military service, on remand the examiner will be asked to 
also comment on the December 2007 opinion provided by 
Physician Assistant (P.A.) Scott Miller.  

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
examiner who examined the appellant in 
August 2006 to provide an addendum to his 
report to complete the requirements of 
the Court's and the Board's remand 
orders.  (If that examiner is no longer 
available, the AOJ should arrange for an 
orthopedic examination of the appellant 
by another physician with appropriate 
expertise to determine the nature and 
etiology of any back disability(ies) that 
the appellant may have.)  

The appellant's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the addendum or 
examination to be provided.  The 
examiner's attention is specifically 
drawn to the contents and medical 
findings in the appellant's service 
medical records (SMRs), the December 1998 
statement from Dr. Pertroski, the August 
2000 MedWorks of Saratoga radiology 
report, the February 1999, April 2003, 
and February 2005 VA examination reports, 
and the December 2007 opinion provided by 
Scott Miller, P.A.  

Thereafter, the examiner should give an 
opinion as to the medical probability 
that each currently diagnosed back 
disability is attributable to the 
appellant's military service.  Such an 
opinion should be provided as to each 
diagnosed disease process.  If it is 
determined that the appellant has a 
developmental condition, the examiner 
should specify whether any such condition 
is subject to improvement or worsening, 
and should indicate whether any such 
condition first manifested itself or 
underwent a worsening during the 
appellant's brief period of service.  If 
it is determined that there is no current 
disability, no relationship to military 
service, or that any low back disability 
that the appellant may have is related to 
non-service-connected injuries or 
disability, the examiner should expressly 
say so and provide detailed reasons for 
such opinions.  

All opinions provided by either the 
previous or a new examiner must be 
reconciled with all other opinions of 
record.  In this regard, the examiner 
must comment on the findings made in the 
service medical records, the December 
1998 statement from Dr. Pertroski, the 
August 2000 MedWorks of Saratoga 
radiology report, and the February 1999, 
April 2003, and February 2005 VA 
examination reports, (and, if a new 
examination is provided, the August 2006 
VA examination report as well), and the 
opinion provided by Scott Miller.  The 
examiner must also reconcile his/her 
opinions with the others.  The rationale 
for all opinions should be explained in 
detail.  

The AOJ must ensure that the addendum or 
examination report complies with this 
remand, especially with respect to the 
instructions to provide specific opinions 
for each diagnosed back disability, to 
provide medical opinions on causation and 
aggravation, and especially to reconcile 
opinions provided by the examiner with 
other opinions of record, as noted in the 
preceding paragraph.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  

The appellant should be advised that 
failure to appear for an examination, if 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  





